PER CURIAM.
The petition for belated appeal is granted. Roger Miller is hereby afforded a belated appeal of the order denying his rule 3.850 motion for postconviction relief in case number 2001-CF-719 in the Circuit Court for Leon County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
BARFIELD, VAN NORTWICK, and LEWIS, JJ., concur.